42 F.3d 1403
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Angel Carlos MARTINES, Defendant-Appellant.
No. 94-50164.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 25, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Angel Carlos Martines appeals his guilty plea conviction for conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. Sec. 846.  Pursuant to Anders v. California, 386 U.S. 738 (1967), Martines's attorney has filed a brief stating that he finds no issues for review.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
We AFFIRM the district court's judgment and GRANT the motion of Loretta S. Shartsis, Esq., to withdraw as counsel of record.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3